TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00658-CV


                                 D. N. and E. M., Appellants

                                               v.

               Texas Department of Family and Protective Services, Appellee




          FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY,
       NO. 19110, THE HONORABLE CHERYL MABRAY, JUDGE PRESIDING


                                          ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on October 23,

2015. By requests to this Court dated October 26, 2015, Holly R. Wolfe and Debra L. McGrew

request an extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Holly R. Wolfe and Debra L.

McGrew are hereby ordered to file the reporter’s record in this case on or before November 9,

2015. If the record is not filed by that date, Wolfe and McGrew may be required to show cause

why they should not be held in contempt of court.
              It is ordered on October 28, 2015.



Before Chief Justice Rose, Justices Pemberton and Field